Title: To George Washington from Thomas Peters, 3 February 1787
From: Peters, Thomas
To: Washington, George

 

Sir
Baltim[or]e Feby 3. 87.

I must beg your pardon for my having been so remiss in not answering your favour of Decern. 4 but I assure you I suppos’d I had done it, And I am very sorry I have not at present the Barley you write for to send, but as I informd you before I think I shall not disappoint you, my Partner is going to Phila: next Week and will exert himself to procure the Quantity you want. I likewise shall have by the first Vessell, (or at least I expect it) from new England a Quantity of Spring Barley where it is to be had of the best quallity, the first that comes to hand I will Immediately send you, as I wish to encourage the raising of Barley to the Southd I have exerted myself to have Seed provided for me in time.
I can not find any other person in this Town that has Clover Seed but the person named in the enclosd which I have sent you with his own Account of it & his Prices. should it be such as you wish pray inform me & what Quantity and the way it is to be sent you, which shall be done with Pleasure by Your Most Obedt Hume Servt

Thos Peters

